UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-2710



PATSY DARNELL, as next friend and Guardian of
Cecil Curtis Hammonds,

                                            Plaintiff - Appellant,

          versus


DARRELL   MCMURRAY,  Sheriff   Scott  County
Sheriff's Department; ED JOHNSON, Virginia
State Police; M. A. SPIVEY, Virginia State
Police; JERRY BROADWATER, Sheriff of Scott
County in his official capacity only,
                                           Defendants - Appellees,

          and


JAMES P. BLEDSOE; UNKNOWN MEMBERS VIRGINIA
STATE POLICE; UNKNOWN MEMBERS SCOTT COUNTY
SHERIFF,
                                                        Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-91-61-B)


Argued:   May 6, 1996                      Decided:   June 13, 1996


Before MURNAGHAN, WILLIAMS, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


ARGUED: Thomas Lee Rasnic, RASNIC & RASNIC, Jonesville, Virginia,
for Appellant.    Peter Robert Messitt, OFFICE OF THE ATTORNEY
GENERAL, Richmond, Virginia, for Appellees. ON BRIEF: James S.
Gilmore, III, Attorney General of Virginia, OFFICE OF THE ATTORNEY
GENERAL, Richmond, Virginia; Beth Osborne Skinner, WOODWARD, MILES
& FLANNAGAN, P.C., Bristol, Virginia; Henry Keuling-Stout, KEULING-
STOUT & BRADSHAW, Big Stone Gap, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In November 1989, Virginia law enforcement officials were

notified that Cecil Curtis Hammonds, who was known to suffer from

some type of mental impairment,* had threatened a family member's
life with a shotgun.      After obtaining a Civil Mental Temporary

Detention Order from a Virginia Special Justice, the officials went

to Hammonds's residence in order to detain him. When the officials

arrived, Hammonds appeared on his porch, shotgun in hand, then dis-

appeared into his home and refused repeated requests to surrender.
Several hours later, after Hammonds had continued to refuse to
emerge from his home, the officers began to use tear gas in an

effort to force Hammonds to exit. Hammonds responded by firing his

shotgun at the officers.     Only after an officer had suffered a

gunshot wound in his neck and shoulder and after a fire had erupted

in Hammonds's home as a result of the use of flammable tear gas,

did Hammonds surrender.

     Appellant Patsy Darnell, acting as Hammonds's next friend and
guardian, filed a claim under 42 U.S.C. § 1983 in the United States
District Court for the Western District of Virginia against several

of the officials, contending that Hammonds's rights under the

Fourth Amendment and Virginia law had been violated. A motion for

summary judgment followed and was granted in the defendants' favor.




    *
      A psychiatrist who examined Hammonds immediately following
his detention testified that he believed Hammonds suffered from
either acute schizophrenia or a manic-depressive disorder.

                                  3
We have thoroughly reviewed the opinion of the district court and

are satisfied that the grant of summary judgment was proper.

     Accordingly, the judgment is




                                                       AFFIRMED.




                                4